DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 are pending.  
Election/Restrictions
Applicant’s election of Group I, claims 1-5 and the following species in the reply filed on 05/17/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image1.png
    208
    722
    media_image1.png
    Greyscale

Claim(s) 6 (non-elected first species, i.e., Formula 3) and 7-8 (Group II) is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/21.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “bond to any one of…”  O, NCO and S in formula 2 which is vague because formula 2 only includes NCO and therefore it is unclear what is being referred to in formula 2 (this limitation appears to be referring to embodiments outside the scope of claim 1).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (U.S. 2001/0033930) in view of Yamazaki et al. (U.S. 6,384,171) in view of Osaku et al. (WO 2016002181, see English equivalent U.S. 2017/0136750 and corresponding JP 2014-134841 Priority Document filed on 06/30/14, with partial machine translation below) in view of Tefertiller et al. (U.S. 4,233,425), with evidence from the PubChem NPL document.
Regarding claims 1-5, Kodama teaches an electrophotographic ([0002]) roller comprising a base ([0025]) followed by an elastic layer of liquid addition curable silicone rubber ([0033]) followed by a urethane or urethane acrylic resin layer on the elastic layer, which is intended to bond with the elastic layer ([0038]-[0039]), as in claims 1 and 5.  A particular linking group is not disclosed as claimed.
However, Yamazaki is also directed to urethane coatings and teaches that the urethane coating may be especially good at bonding with silicone rubber underlayers (like in Kodama) if the urethane is made to include unsaturated reactive groups, so that it can penetrate and bond with the residual alkenyl or hydrogen groups in the underlying addition cured silicone rubber (See abstract, col. 2, lines 5-35, col. 5, lines 30-40) thereby forming a linking group between the silicone rubber and urethane resin.  The urethane coating applied onto the surface of the silicone 
Thus, it would have been obvious to have used the bonding mechanism of Yamazaki between the silicone rubber and urethane layers of Kodama, including a silicone rubber with residual unsaturated and hydrogen groups and a urethane resin with unsaturated groups that bond between layers with these residual silicone rubber groups, in order to improve bonding between the silicone rubber and urethane resins, as called for by Kodama.
Modified Kodama does not disclose isocyanatoethyl methacrylate as the particular compound used to introduce the unsaturated groups in the urethane resin, which then bond with the residual silicone rubber groups.  Note that isocyanatoethyl methacrylate is another name for the isocyanatoethyl 2-methylpropenoate in claim 4 as evidenced by the PubChem NPL document (synonyms section) and this compound will form the elected species of linking group when the isocyanate group in the compound forms a urethane bond and when the vinyl group in the methylpropenoate part of the compound is addition polymerized (e.g., via the hydrosilylation reaction discussed above).
However, Osaku is also directed to bonding between a urethane layer and another layer with residual unsaturated groups via unsaturated groups in the urethane layer ([0007]), and teaches that the urethane resin may be made to have unsaturated groups by using 2- isocyanatoethyl acrylate, as one or more isocyanate compound ([0037]).  Osaku also discloses that the isocyanate acrylate compound may be a compound having an isocyanate group and 
Similar to the discussion above, from Osaku, modified Kodama would have a urethane polymer that is produced from at least one isocyanate compound, including an isocyanate compound having an acrylate group (e.g., the 2-isocyanatoethyl methacrylate from Osaku), and one or more polyol compounds (with the isocyanate group in 2-isocyanatoethyl methacrylate allowing the compound to bond with the hydroxyl group in the polyol to form the urethane bond, as claimed).  As explained above, the acrylate group includes a vinyl group and 2-isocyanatoethyl methacrylate would be the “linking compound” as claimed and the final reaction product of this vinyl group in the urethane polymer with the hydrosilyl group in the silicone rubber would cause the vinyl linking group and the resulting bond between the urethane and silicone rubber layers to be derived ultimately from the linking compound (as claimed).  The linking group includes an ester bond as in claim 2 and structural formula (A-2) in claim 3.
Additionally and alternatively to the teachings of Osaku above, Tefertiller teaches that a urethane resin may be made to have addition curing reactive ethylenically unsaturated groups (as called for in modified Kodama via Yamazaki) by reacting a hydroxyl functional polymer backbone (of multiple polyols) with 2-isocyanatoethyl methacrylate (see abstract, col. 3, lines 5-25).  Thus, it would have been obvious to have used the 2-isocyanatoethyl methacrylate of 
Similar to the discussion above, from Tefertiller, modified Kodama would have a urethane polymer that is produced from at least one isocyanate compound, including an isocyanate compound having an acrylate group (e.g., the 2-isocyanatoethyl methacrylate from Osaku), and one or more polyol compounds (with the isocyanate group in 2-isocyanatoethyl methacrylate allowing the compound to bond with the hydroxyl group in the polyol to form the urethane bond, as claimed).  As explained above, the acrylate group includes a vinyl group and 2-isocyanatoethyl methacrylate would be the “linking compound” as claimed and the final reaction product of this vinyl group in the urethane polymer with the hydrosilyl group in the silicone rubber would cause the vinyl linking group and the resulting bond between the urethane and silicone rubber layers to be derived ultimately from the linking compound (as claimed).  The linking group includes an ester bond as in claim 2 and structural formula (A-2) in claim 3.
The 2-isocyanatoethyl methacrylate above is the same compound (see the PubChem NPL document, discussed above) used in the present specification (see the examples in the present specification) to produce a linking group of formula 2 with T2 being CH2CH(CH3) and Q2 being COO(CH2)2 (i.e., the unsaturated bond of the acrylate would react with the residual hydrogen in the silicone rubber via an addition reaction to create the CH2CH(CH3) T2 group bonded directly to a silicon atom in the silicone rubber, and with the COO part of the acrylate and the ethyl group forming the Q2 group and with the reacted isocyanate, which reacts to form the urethane bond in the urethane resin, forming the NHCO part of formula 2).  The COO part of 
The above method of forming the bond between the silicone layer and the urethane polymer in the prior art is as claimed (in claim 1) however these process limitations in the claim are given limited patentable weight anyway.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Partial Machine Translation of JP 2014-134841
Paragraph [0005] (corresponding to [0007] cited above from Osaku):
Laminate of the present invention, a base layer, a laminate comprising a surface layer formed on the base layer, listening The base layer includes a polyurethane having a (meth) acryloyl Group, the front surface of the fifth Self, (meth) Containing a radical-curable resin (meth) acrylate having an acryloyl group is polymerized The (meth) Acryloyl Group and the (meth) acrylate in the pre-five polyurethane (meth) Acryloyl group is characterized in that it is formed by reacting. According to the laminate of the present invention, it is possible to improve the adhesion of hearing the base layer and the surface layer.

Paragraph [0023] (corresponding to [0037] cited above from Osaku):
Having an isocyanate group and (meth) acryloyl group in a molecule (meth) Acrille G Eleven Having an isocyanate group and (meth) acryloyl group in the molecule (meth) ACRI The rate is not particularly limited, can be appropriately selected depending on the circle town, for example, 2 Isocyanatoethylacrylat, 2 Isocyanathoethylmeth, 1 ' 1 ( Bisachriloyloxymethyl) ethyl Isocyanate, etc. are potato-like. These are It may be used singly or may be in combination of two or more. Of these, two Isocyanatoethylacrylat, urethane reaction activity, ACRI Rate reaction activity is good, in that it expresses a high adhesive 牲, preferred.




Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787